Citation Nr: 1419288	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-49 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1963 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the RO in Cleveland, Ohio which denied service connection for degenerative disc disease of the L5-S1 (claimed as a bone disorder).


FINDING OF FACT

A back disability is not attributable to a disease or injury in service and arthritis was not manifest in the initial post-service year.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The July 2009 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination, which contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provides opinion regarding the etiology of the Veteran's claimed condition. VA's duty to assist with respect to obtaining relevant records and examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Law and Analysis

The Veteran seeks service connection for a back disability, which he claims is related to his back injury during service.  Specifically, he contends that during training exercises, he was required to run and march carrying backpacks weighing 65 pounds, which led to his back pain.  The Veteran maintains that he has had back pain ever since. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303 , 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim. 38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Id.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). 

A review of the Veteran's STRs showed that his April 1963 entrance examination was negative for any complaints of back pain or diagnosis of a back condition.  In March 1964, he was treated for a low back syndrome.  There was no follow-up treatment following the initial visit.  In May 1967, the Veteran was afforded a separation examination.  A review of that examination report shows that his spine was found to be clinically normal.

Post-service, the Veteran received treatment from Stevens Chiropractic Clinic from September to October 1998.  A review of the records showed that he was diagnosed with a lumbar sprain and strain, displacement of lumbar intervertebral disk without myelopathy, facet's syndrome and spinal stenosis, non cervical - thoracic region.  Further review of the records showed the Veteran filed a claim for worker's compensation.  In an October 2003 questionnaire from the Rehabilitation Services Commission Bureau of Disability Determination, the chiropractor, Dr. R.S., reported that the Veteran had injured his lower back at work in August 1998 after lifting heavy boxes unloading a supply truck.  His September 1998 x-ray revealed severe degenerative disc disease at L5-S1.  There was no evidence of fracture or any other abnormality.  The sacroiliac and hip joints were normal.

VA treatment records showed that the Veteran has received continuous treatment for back pain since 2003.  In an August 2003 treatment note from neurosurgery, it was noted the Veteran was a disabled meat cutter, who had been out of work for one year because of his back pain and occasional leg pain.  The examiner noted that an April 2003 MRI revealed moderately severe arthritic changes on the plates and facets with some very mild stenosis of the spinal canal and foraminal compromise.  

In addition, VA primary care treatment notes showed the Veteran was prescribed aqua therapy and medication as well as referred to a pain management clinic for his back pain.  See VA Primary Care note dated September 2003.  In an October 2003 VA Pain Consult treatment record, it was noted that the onset of his back pain was in 1998.  

A December 2009 VA examination diagnosed the Veteran with a history of chronic back pain with evidence of degenerative disc disease.  The examiner stated that he had reviewed the Veteran's claims folder as well as the general remarks requesting the examination and it was her opinion that it was less likely than not that the Veteran's current back condition was due to his service in the military.  She noted that he had one instance of low back pain in service diagnosed non-specifically as low back syndrome with no accompanying examination.  It was documented that the records remained silent after that time until recently when he began experiencing low back pain and was diagnosed with degenerative disc disease with a MRI in 2003.  She further related his current condition to his age and the natural history of disc degeneration. 

In his August 2009 statement, the Veteran could not state with certainty when his condition began.  He stated that he thought he had it when he was 12 or 13 years old.  The Veteran stated that his x-rays showed his condition in 1997 or 1998 or before for the first time in service in 1966 or 1967. 

He also submitted a lay statement from his friend in August 2009 in support of his claim.  She stated that she knew the Veteran for 25 years and he has had his condition since she first met him.  She described his inability to work and walk as a result of his condition.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of back pain and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that while the Veteran has reported that he injured his back during active service and has continued to experience low back pain since that time, these statements are inconsistent with the other evidence of record.  As discussed above, he was treated on one occasion for a low back syndrome but by the time of his May 1967 separation examination, the Veteran's spine was noted as normal. Additionally, the Veteran's own statements regarding the onset of his back pain are inconsistent.  In September 1998, he reported to the chiropractor that he injured his back while lifting meat boxes up to 100 pounds.  The Veteran filed a worker's compensation claim based on this reported injury.  VA medical treatment records showed that he reported the onset of his back pain in 1998.  Yet the Veteran claims in his August 2009 statement, March 2010 notice of disagreement and December 2010 substantive appeal that his currently diagnosed degenerative disc disease is as a result of his in-service injury.  At no time prior to his claim for disability benefits, did the Veteran ever report he had experienced back pain since his active service.  Because the statements provided by the Veteran that he injured his back during active service and has been experiencing back pain ever since are inconsistent with each other and the other evidence of record, the Board finds that these statements are  not credible. 

Further, while the Veteran might sincerely believe that his low back disability is related to an injury he sustained in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current low back disability is related to a reported injury sustained more than 40 years ago falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Additionally, there is no documented evidence of record indicating that the Veteran was diagnosed with arthritis prior to the April 2003 MRI.  Therefore, presumptive service connection is not applicable in this case.

In sum, the Veteran experienced an incident of low back pain in March 1964.  When examined for separation purposes, his spine was noted as normal.  Many years later, he injured his back at work while lifting heavy boxes of meat in August 1998.  He was then diagnosed as having severe degenerative disc disease.  The statements provided by the Veteran indicating that he has experienced low back pain ever since active service are not credible.  The Veteran has not presented credible evidence of continuity of symptomatology of arthritis since his separation from active service.  The December 2009 VA examiner competently opined that the Veteran's low back disability is not related to his active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted.




ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


